Citation Nr: 1412385	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-03 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of cold injury of the right foot.

2.  Entitlement to a rating in excess of 30 percent for residuals of cold injury of the left foot.

3.  Entitlement to service connection for low back disability, also claimed as secondary to a service-connected bilateral feet disability and nonservice-connected left and right leg disabilities.

4.  Entitlement to service connection for a right leg disability, also claimed as secondary to a service-connected bilateral foot disability.

5.  Entitlement to service connection for a left leg disability, also claimed as secondary to a service-connected bilateral foot disability.

6.  Entitlement to service connection for a cerebrovascular accident (CVA), also claimed as secondary to a service-connected bilateral foot disability.
7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to May 1956.

These matters are on appeal from a January 2008 decision by the Department of Veterans Affairs (VA) Tiger Team in Cleveland, Ohio.  Jurisdiction over the appeal has been maintained by the Montgomery, Alabama, Regional Office (RO).

The Veteran testified before the undersigned at a Video Conference Board hearing in January 2014.  A transcript is of record.  The record was also held open for a period of 30 days to afford the Veteran an opportunity to submit additional evidence and the Veteran waived RO jurisdiction of such evidence.  Additional evidence was received by the Board in February 2014.

 
During the January 2014 hearing, the Veteran raised the issue of entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or at the housebound rate.  See, Hearing Transcript, page 12. This claim was previously denied in January 2010.  While this issue has been raised by the record, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ) since the prior denial, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for low back disability, right leg and left leg disability, CVA, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On the record during the January 2014 Board hearing (prior to the promulgation of a decision in the current appeal) the Veteran withdrew the appeal of the issues of entitlement to an increased rating for residuals of cold injury of the right and left foot.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issues of entitlement to an increased rating for residuals of cold injury of the right and left foot.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by his/her authorized representative. 38 C.F.R. § 20.204.

Regarding the issues of entitlement to increased disability ratings for residuals of cold injury of the right and left foot, the Veteran filed a statement in January 2014 wherein he expressly withdrew these matters from appeal on the record.  Inasmuch as he has withdrawn his appeal in these matters, there is no allegation of error of fact or law for appellate consideration with respect to these three issues.  Thus, the Board does not have jurisdiction to review the appeal on these matters, and the claims are dismissed.


ORDER

The appeal on the issue of entitlement to a disability rating in excess of 30 percent for residuals of cold injury of the right foot is dismissed.

The appeal on the issue of entitlement to a disability rating in excess of 30 percent for residuals of cold injury of the left foot is dismissed.


REMAND

As regards the Veteran's claim for service connection for low back disability, the Veteran contends that he has current low back disability related to an in-service lifting injury.  Alternatively, he contends that it is secondary to his service-connected bilateral foot disability.  The STRs indicate complaints of back pain and soreness in September 1954, November 1954 and July 1955.  In November 1954 he was diagnosed with muscle strain.  Post-service, on VA examination in March 1961, the Veteran complained of low back pain, but was not diagnosed with any back disability.  A September 2007 X-ray of the lumbar spine suggested degenerative spondylosis.  A December 2008 VA treatment record reflects a complaint of chronic low back pain.

On VA spine examination in November 2011, the examiner diagnosed degenerative joint disease of the lumbar spine and opined that it was not related to his service based on the rationale that there was a "single isolated entry" [of back symptomatology] in the STRs and that there was "no further documentation of a back condition for the next 50-60 years."  The examiner further opined that the Veteran's cold injuries were not severe enough to cause a gait abnormality that would affect the spine.  Because the November 2011 opinion is based on an inaccurate factual predicate-namely that there was one notation of back problems in the STRs and no further notation until 50-60 years after service, this opinion is found to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board observes that in a January 2009 private opinion, Dr. R.D.P. states that "his back continues to bother him and is getting worse with age, most likely conditions that were aggravated by his service-related injuries" based on a January 2009 examination which is not of record.  A February 2014 private opinion from Dr. M.R. relates the Veteran's "back pain" to heavy lifting during the Veteran's service, but pain in and of itself is not a disability.  The opinion is unsupported by any rationale.  Notably, neither opinion relates a diagnosed back disability to the Veteran's service.  Thus, as there remains no adequate VA or private opinion addressing the issue of aggravation or direct service connection, a new VA examination is deemed warranted.  Barr, supra. 

As regards the claims for service connection for right and left leg disabilities, the Veteran contends that these disabilities are related to his service-connected bilateral foot disabilities.  He contends that gait problems caused by his bilateral foot disability caused him to fall and injure his legs.  On VA cold injury protocol examination in November 2011, the examiner stated that the Veteran has a history of fractured femurs and paralysis of the left side due to accidental issues and opined that the Veteran "does not have a leg condition due to cold injuries."  However, as the examiner provided no opinion addressing the issue of aggravation, a new VA examination is deemed warranted.  Barr, supra.

As regards the claim for service connection for CVA, the Veteran contends that the service-connected bilateral foot disability caused problems with his legs and related balance problems since 1960 which caused him to fall and injure his head and suffer a CVA.  A March 1961 VA neuropsychiatric examination indicated diagnoses of chronic brain syndrome (associated with trauma) with persistent spastic left hemiplegia and hemianesthesia.  Examination revealed that he dragged his left leg with moderate to severe spasticity in the lower extremities.  This suggests some relationship between his legs and head injury.  An April 1961 injury report indicates that he sustained significant trauma to his head in December 1960 when a "cutoff" saw caught his glove and pulled him into the saw.

In a June 2007 private opinion, nurse practitioner D.W. stated that the Veteran had severely disabling characteristics related to his history of cold injuries of the right and left foot and left-side CVA with residual paresis and falls related to these conditions.  This opinion was not accompanied by any report of examination or supporting treating records.  

In a November 2010 private opinion, Dr. A.G.O. opined that "On review of [the Veteran's] past medical history and following recent evaluation, it is my opinion that neuropathy arising from his frostbite injury lead to his gait instability and ultimately the fall which resulted in his brain injury."  The referenced "recent evaluation" is  not of record and the physician failed to provide any treatment records in support of the opinion.  

Accordingly, the Veteran should be afforded an examination which considers a complete review of the claims file (including the Veteran's outstanding VA treatment records which have been requested herein) to determine the nature and etiology of the Veteran's CVA.  See 38 C.F.R. § 3.159.

Finally, as there is evidence that the Veteran is in receipt of disability benefits administered by the Social Security Administration (SSA).  Such records may be relevant to the TDIU claim as well as the claims for service connection.  On Remand, the VA should contact the SSA and request a decision it might have made along with the records it considered in making its decision.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain the Veteran's SSA records, including the medical evidence used to determine disability eligibility. If no SSA records are available, it should be so noted in the claims file.

2.  Obtain a complete copy of the VA treatment records since October 2011.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented on the Veteran's electronic claims file uploaded to the Veteran's electronic Virtual VA claims file, and the Veteran notified of the efforts made to obtain such records.

3.  Contact the Veteran and provide him a VA Form 21-4142, Authorization and Consent to Release Information to VA, in order to obtain his private treatment records from Drs. M.R., R.P., Dr. A.G.O., Urgent Care and Rural Health Clinic, and the Tricounty Family Practice.  All three physicians should also be asked to supplement their positive opinions with supporting rationale.  Advise the Veteran that he may submit his private treatment records if he so chooses.  If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.

4.  After any treatment reports are obtained pursuant to the development in directive (1) and associated with the Veteran's electronic Virtual VA file and/or paper claims file, schedule an appropriate VA examination by an examiner other than the November 2011 VA examiners to determine the nature and etiology of any diagnosed disability of the legs or spine.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

(a)  Diagnose any current disability of the legs and lumbar spine.

(b)  Is it at least as likely as not (50 percent or more probability) that any diagnosed disability of the legs or spine had its onset in or is etiologically-related to the Veteran's active duty service or manifested within one year after the Veteran's period of active duty?

(c)  Is it at least as likely as not (50 percent or more probability) that any current diagnosed disability of the legs or spine, as identified above, is:

i. proximately due to his service-connected residuals of cold injury of the right and left foot OR 
ii. aggravated by his service-connected residuals of cold injury of the right and left foot?

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, his VA and private medical records, November 2011 VA examinations and opinions, D.W.'s June 2007 opinion, Dr. R.D.P.'s January 2009 opinion, Dr. M.R.'s February 2014 opinion, any SSA records, and January 2014 hearing transcript.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  Then, schedule an appropriate VA examination to determine the nature and etiology of any brain disorder, to include residuals of a CVA.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

(a)  Diagnose any brain disorder, to include residuals of a CVA.

(b)  Is it at least as likely as not (50 percent or more probability) that any brain disorder, to include residuals of a CVA, had their onset in or are etiologically-related to the Veteran's active duty service or manifested within one year after the Veteran's period of active duty?

(c)  Is it at least as likely as not (50 percent or more probability) that any brain disorder, to include residuals of a CVA, is 

i. proximately due to his service-connected residuals of cold injury of the right and left foot OR 
ii. aggravated by his service-connected residuals of cold injury of the right and left foot?
iii. If possible, the examiner should address the argument that the Veteran's service connected cold injuries caused instability which led to him falling and injuring his head.

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, his VA and private medical records, November 2011 VA examinations and opinions, D.W.'s June 2007 opinion, Dr. A.G.O's November 2010 opinion, any SSA records, and the January 2014 hearing transcript.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

6.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


